Citation Nr: 1741436	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO. 11-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability, to include spinal stenosis. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, with additional  service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
In May 2012, the Veteran testified at a Board hearing before the undersigned, seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDING OF FACT

The Veteran's spinal stenosis disease did not manifest in service, was not continuous since service, was not shown to a compensable degree within one year of separation from service, and is not etiologically related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include spinal stenosis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by June 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records to obtain. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person VA examination in June 2009, and his file was again reviewed in July 2014. The VA examiner provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examination and accompanying medical opinions are adequate to decide the Veteran's claims. 

The claim was remanded in December 2016 for a new VA examination to assist in determining the nature and etiology of the Veteran's low back disorder. The examination was scheduled for February 2017, but the Veteran did not report for the examination, nor did he provide a reason for missing the examination. 

The record contains no indication that the Veteran was not properly notified of the scheduled VA examination. The electronic claims file contains no record of returned mail marked as undeliverable. Neither the Veteran nor his representative have indicated that the Veteran was not properly notified of the scheduled examinations.

The duty to assist is not a one-way street; a veteran is obliged to cooperate in the development of a pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination. See Olson v. Principi, 3 Vet. App. 480 (1992). Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326. When a claimant does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655

There is no evidence that indicates that the Veteran's failure to respond for the scheduled February 2017 VA examination was due to a lack of advance notice, improper notice, or similar error on the part of VA. The Veteran has not provided any good cause for declining to RSVP for the scheduled VA examination, and VA has no further duty to provide the VA examinations or obtain additional medical opinions. Therefore, the Board will decide this matter based on the evidence of record as it currently is developed. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Spinal Stenosis

The Veteran contends his spinal stenosis is a result of a low back injury he sustained during a period of active duty for training (ACDUTRA).
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Degenerative disc disease is considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

The Veteran has a current diagnosis of spinal stenosis with degenerative changes. This diagnosis was confirmed by x-ray conducted in the Veteran's June 2009 VA examination. 

The Veteran contends his low back disorder is a result of an injury sustained in June1998 while loading and unloading boxes from a truck. However, the preponderance of the probative evidence (i.e., both factually informed and medically competent) is against the Veteran's claim that his current spinal stenosis is etiologically related to his active service.

The Veteran underwent an examination in June 2009 to determine the nature and etiology of his low back disorder. The examiner noted mild scoliosis to the left and diagnosed moderate to severe spinal stenosis and L3-4, with degenerative changes at L5. The examiner opined that the Veteran's low back disorder was not etiologically related to his active service, noting that the Veteran's service treatment records document a muscle spasm, and that the Veteran's private treatment records document low back pain secondary to severe spinal stenosis. 
The VA examiner again reviewed the file in July 2014 and again opined that the Veteran's low back disorder is not etiologically related to his active service. The examiner noted that there is no medical nexus to substantiate causality between a low back muscle spasm and lumbar spinal stenosis. The examiner further opined that there is no medical evidence of record to substantiate that the Veteran's spinal stenosis was aggravated beyond the natural progression as a result of his June 1998 injury. 

The June 2009 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are considered competent and probative evidence. The VA examiner reviewed the claims file and provided medical opinions supported by adequate rationale.

In April 2012, a private physician opined that the Veteran's June 1998 injury "seems to have started his problem" and that "it is possible that the stenosis was there at the time of his injury." The physician further states the Veteran's June 1998 injury "certainly [...] could have aggravated the symptoms." However, the physician's statement is provided in speculative terms and is, therefore, not persuasive. See Bloom v. West, 12 Vet. App. 185, 187 (1999).

As discussed above, the Board previously remanded the case for an examination to determine whether the Veteran's low back disorder preexisted service and was aggravated by his June 1998 injury. However, the Veteran has not cooperated with VA's attempts to schedule an examination to obtain the additional information. While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. See Woods, 14 Vet.App. 214, 224; see also Hurd v. West, 13 Vet. App. 449 (2000) (the Veteran cannot passively wait for help from VA).

The Veteran complained of back pain on several occasions during service. In February 1982, the Veteran reported back trouble. The resulting x-ray results were negative and the Veteran was treated with muscle relaxants. In June 1985, an examiner determined the Veteran experienced a muscle spasm. In June 1998, the Veteran reported low back pain and an examiner determined the Veteran had a paraspinal musculature spasm and noted no bony deformity. The Veteran's service treatment records are absent of symptoms of, diagnosis of, or treatment for spinal stenosis. As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of spinal stenosis in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for spinal stenosis may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran maintains that his low back pain began as a result of lifting boxes during his period of ACDUTRA. However, while the Veteran is competent to report incidents in service, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of a back disability due to the medical complexity of the matter involved. Spinal stenosis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377 n.4; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Absent competent, credible, and probative evidence of a nexus between the Veteran's spinal stenosis and his active service, the Board finds that his spinal stenosis is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for a low back disorder, to include spinal stenosis is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


